Citation Nr: 1713547	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a bilateral eye condition.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In a December 2016 and January 2017, the Veteran's representative submitted additional medical evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal in July 2016, and he did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye condition, hypertension, bilateral hearing loss, and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his tinnitus is causally related to acoustic trauma during his active duty military service.

2.  In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to special monthly compensation based on aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to special monthly compensation based on aid and attendance, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Given the favorable nature of the Board's decision to grant the claim of entitlement to service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to acoustic trauma he experienced during his active duty military service. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran provided sworn testimony at his Board hearing that during his active duty service he worked as a radio operator and his job responsibilities placed him in close proximity to loud artillery fire while in Vietnam.  He further testified that he has experienced a buzzing or ringing in his ears since his last month in Vietnam that have continued to the present day.  See November 2016 Board hearing testimony.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was communications center specialist with a related civilian occupation of radio message router. Available service personnel records reflect that he served in Vietnam from September 1967 to October 1968, and he was involved in the TET Counter Offensive.  His DD-214 also reflects more than 13 months of foreign and/or sea service.  During his active duty service, the Veteran received the National Defense Service Medal, the Vietnam Campaign Medal and the Vietnam Service Medal.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded. 

At a February 2014 VA examination, the examiner noted the Veteran's reports of participating in combat activity while in the military and that his tinnitus first started approximately one year ago.  He described the tinnitus as bilateral, low-pitched, and periodic, occurring twice per week and lasting approximately one minute.  The VA examiner concluded that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner did not provide any opinion on whether the Veteran's tinnitus was related to noise exposure during his active duty service.

The Board finds the Veteran credible with regard to his claim that he experiences symptoms of tinnitus.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus to noise exposure in service, which is conceded.  He testified at his recent Board hearing that symptoms of tinnitus began during active duty service.  Although he has provided inconsistent dates of onset of tinnitus, his assertion that it began during service is consistent with the circumstances of his service.  The evidence regarding the onset of tinnitus is in equipoise.  Thus, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran testified at his November 2016 Board hearing that he wished to have his pending appeal seeking entitlement to special monthly compensation based on aid and attendance withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal for entitlement to special monthly compensation based on aid and attendance is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

Hearing loss
 
The Veteran asserts that he has bilateral hearing loss that is due to exposure to acoustic trauma in service.  He maintains that his hearing loss was the result of exposure to artillery fire while serving in Vietnam.  As noted above, the Board has conceded that the Veteran was exposed to acoustic trauma in service. 

The Veteran was afforded a VA examination in February 2014.  He was diagnosed with bilateral sensorineural hearing loss.  However, the examination findings reflect that the Veteran's hearing loss in his left ear was not at a level that was considered to be a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  As for the Veteran's right ear hearing loss, the examiner concluded it was less likely than not (50 percent or greater probability) caused by or a result of an event in military service.  In support of this conclusion, the VA examiner noted the Veteran's reports of hearing loss symptoms that "have only recently occurred and only began occurring following brain surgery in 2009.  This is inconsistent with an etiology of military acoustic trauma occurring in the 1960's."   

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the February 2014 VA examiner did not explain why the delayed onset of hearing loss was a significant factor in her determination that the Veteran's right ear hearing loss was less likely than not due to acoustic trauma during active service.  While the examiner's opinion arguably raises an inference that she may have believed the Veteran's hearing loss was more likely triggered by recent brain surgery, no such explanation is provided in the opinion.  In light of this deficiency, a clarifying opinion is needed before the Board can adjudicate the claim.

Hypertension and bilateral eye condition

The Veteran testified at his Board hearing that he began experiencing problems with high blood pressure while on active duty service and was prescribed medication to control the condition.  He stated he has taken blood pressure medication ever since discharge from service.  He also stated that toward the end of his active duty service, he began experiencing itchy and watery eyes.  He stated that he was prescribed eye drops that he has been taking continuously since active service. 

A review of the Veteran's post-service medical records shows that he has been diagnosed with hypertension as well as a number of eye conditions, including cataracts and glaucoma.  See, e.g., October 20, 2016 private treatment record from Endocrine Clinic of Southeast Texas.  The Veteran's available service treatment records do not show any complaints, diagnoses or treatment related to either high blood pressure or any eye conditions.  However, in light of the Veteran's sworn Board hearing testimony reporting continuous symptoms of high blood pressure and eye problems since active duty service, he should be scheduled for VA examinations to determine whether his hypertension or any diagnosed eye condition was related to active duty service.

Missing VA treatment records

Finally, both the Veteran and his representative testified that he was receiving VA medical treatment from the Beaumont VA Outpatient Clinic at the VA Medical Center in Houston.  However, there are no VA treatment records in the Veteran's claims file.  As there appear to be outstanding VA treatment records in VA's constructive possession, the remaining claims must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since the Veteran's claim is being remanded, he should also be asked to identify all private medical providers from whom he has received treatment for any of the medical conditions on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Request that the Veteran identify all private medical providers from whom he has received treatment for hypertension, any eye condition, any skin condition or bilateral hearing loss.  After securing the necessary releases, take all appropriate action to obtain those records.

3.  After the above-noted development is completed, forward the Veteran's claims file to the examiner who conducted the Veteran's February 2014 VA hearing loss examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his service connection claim for hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed hearing loss had its onset in or is otherwise related to active duty service, to include as a result of in-service exposure to acoustic trauma?

Detailed rationale is requested for all opinions provided, and the examiner is asked to specifically address the Veteran's reports concerning the onset of his hearing loss symptoms.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptomatology.  If the examiner determines that the hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of hearing loss noted in the February 2014 VA opinion is significant.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner should discuss the medical bases and principles underlying his or her opinions.

4.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claims folder is to be furnished to the examiner for review in its entirety. Following a review of the relevant evidence, the examiner must address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in or is otherwise related to his active duty military service? 

The examiner is asked to address the Veteran's November 2016 Board testimony reporting problems with high blood pressure while on active duty service, as well as his reports of taking high blood pressure medication since service.  The Veteran should also refer to any other relevant service treatment records or medical evidence in addressing this question.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his claimed bilateral eye condition.  The claims folder is to be furnished to the examiner for review in its entirety. Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed bilateral eye condition.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed eye condition had its onset in service or is otherwise related to active duty service?

The examiner is asked to address the Veteran's November 2016 Board testimony reporting problems with itchy and watery eyes while on active duty service, as well as his reports of taking eye drops since service.  The Veteran should also refer to any other relevant service treatment records or medical evidence in addressing this question.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


